Citation Nr: 1645419	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  10-46 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable rating for the right knee disability prior to January 16, 2009, and in excess of 10 percent thereafter.

2.  Entitlement to a compensable rating for the left knee disability prior to January 16, 2009, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979, from November 1982 to November 1986, and from October 2001 to May 2004.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified before the undersigned in an August 2016 Travel Board hearing, the transcript of which is included in the record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  During the course of this appeal, the Veteran's right and left knee disability has been manifested by x-ray evidence of degenerative joint disease (DJD) with pain and limitation of motion, but without lateral instability or recurrent subluxation.

2.  Prior to November 19, 2009, the Veteran had a partially torn meniscus in the right knee manifested by frequent episodes of pain, locking, and effusion. 

3.  The Veteran underwent a partial lateral meniscectomy in the right knee on November 19, 2009; he remains symptomatic following the meniscectomy.  


CONCLUSIONS OF LAW

1.  For the rating period prior to January 16, 2009, the criteria for a rating of 10 percent for DJD of the right knee are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5010 (2015).

2.  For the rating period prior to January 16, 2009, the criteria for a rating of 10 percent for DJD of the left knee are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5010 (2015).

3.  For the rating period beginning January 16, 2009, the criteria for a rating in excess of 10 percent for DJD of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5010 (2015).

4.  For the rating period beginning January 16, 2009, the criteria for a rating in excess of 10 percent for DJD of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5010 (2015).

5.  For the rating period prior to November 19, 2009, a separate 20 percent rating, but no higher, for a right knee meniscal tear have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2015).

6.  For the rating period beginning November 19, 2009, a separate 10 percent rating, but no higher, for symptomatic right knee disability (status post meniscectomy) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

Because this is an appeal that arises from the Veteran's disagreement with the initial evaluations following the grant of service connection for right and left knee disabilities, no additional notice is required.  The courts have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. 
§ 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, private and VA treatment records, the August 2016 Board hearing transcript, and statements from the Veteran and his representative.  The Veteran was also afforded VA examinations in February 2008, January 2010, November 2012, and October 2015.  VA must provide an examination that is adequate for rating purposes. Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The VA examinations administered in this case include reports written after review of clinical findings, an interview with the Veteran, range of motion testing, and specific findings indicating the nature and functional limitations of the Veteran's bilateral knee disability.  For these reasons, the Board finds that the VA examinations are adequate for rating purposes and no need for a remand is warranted.  Accordingly, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

Disability Rating Criteria-Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994; Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's right and left knee disabilities have been rated under Diagnostic Code 5024 (tenosynovitis), which is to be rated as degenerative arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, which in turn is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees is rated noncompensable (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees is rated noncompensable (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula. Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling. 
38 C.F.R. § 4.71a.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely be rated 60 percent disabling.  
38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Rating Analysis for Right and Left Knee Disabilities

Procedural Background

The Veteran was initially denied service connection for a bilateral knee disorder in a February 1987 rating decision.  The Veteran was provided notice of the decision and of his appellate rights, but he did not perfect a timely appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (the regulations pertaining to the procedures for initiating and perfecting appeals to the Board of unfavorable RO determinations).  Therefore, the February 1987 rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

On January 3, 2007, the Veteran filed a claim to reopen service connection for a bilateral knee disorder.  In a June 2008 rating decision, the RO granted service connection for left knee patellofemoral syndrome with degenerative joint disease (DJD) and granted service connection for right knee chondromalacia with DJD.  A noncompensable rating was assigned for each knee.  The Veteran filed a timely notice of disagreement.  In a following February 2010 rating decision, the RO granted a "combined" 10 percent rating for "bilateral" knee patellofemoral syndrome with DJD from January 3, 2007 to January 15, 2009.  Beginning January 16, 2009 evaluations of 10 percent were assigned for each knee. 


Medical Evidence

The evidence includes a February 2008 VA examination report where the Veteran indicated that he had bilateral knee pain since 1985.  The level of pain in the right knee was 5/10 on a daily basis.  The left knee was not as much of a problem.  It did not pop, but was noted to flare up 7-8 times for the past 12 months, depending on activities.  The Veteran indicated that he could walk and stand without any limitation.  Upon physical examination, the right knee had tenderness on patellofemoral compression noted along the medial joint line.  There was no tenderness on the left knee.  There was palpable crepitus bilaterally on active and passive range of motion.  Active and passive range of motion was zero degrees extension, without pain, and 140 degrees in flexion, without pain.  There was no change in active or passive range of motion during repeat testing against resistance, and no additional loss of range of motion was noted due to painful motion, weakness, impaired endurance, instability, or incoordiriation.  Ligaments were stable on valgus and varus stress bilaterally.  Negative drawer sign was also noted bilaterally.  Strength was within normal limits.  The examiner diagnosed the Veteran with DJD of both knees, chondromalacia of the right knee, and patellofemoral syndrome or chondromalacia in the left knee.  

Private treatment records from Dr. J. G. dated from August 2009 to December 2009 show that the Veteran was seen for bilateral knee pain.  During the evaluation, the Veteran described his pain as primarily in the anterior and anterolateral aspect of  the knees.  It was worse with getting up and down stairs and getting out of chairs.  The right knee locked and popped occasionally, but the pain was equal throughout.  He denied any instability in the knees.  MRI of the right knee was reviewed and showed moderate patellofemoral arthrosis.  There was also a tear of the posterior horn of lateral meniscus.  There was no evidence of a meniscal tear in the left knee.  The Veteran underwent a right knee partial lateral meniscectomy and debridement on November 19, 2009.  Range of motion testing in December 2009 showed flexion to 140 degrees and extension to 0 degrees in the right knee.  

In a January 2010 VA knee examination, the Veteran was not noted to use any assistive devices.  Flare-ups were noted to occur about twice a month and were treated with Ibuprofen.  Upon physical examination pf the right knee, there was no evidence of swelling, redness, increase in local heat, or tenderness at the time of this examination.  After the examination, however, there was a very definite tenderness on the medial and lateral aspect of the right knee.  Patellar inhabitation test was very slightly positive, drawer test was negative.  There was no instability demonstrable. Muscle mass and strength were excellent.  Range of motion testing of the right knee showed extension to 0 degrees.  Flexion was from 0-25 degrees with minimal pain,
125-135 degrees with moderate pain, 135-140 degrees demonstrated with squatting severe pain.  There was reduction in flexion with squatting to 130 degrees because of the severity of the pain.

Regarding the left knee, the January 2010 VA examiner noted no redness, increase in local heat, swelling, or specific tenderness.  After squatting, there was tenderness along the medial and lateral aspect of the knee.  Patella inhibition test and drawer test were negative.  Range of motion testing showed extension to 0 degrees.  Flexion was to 130 degrees with mild pain, 105-130 degrees moderately severe pain, 135-140 degrees severe pain.  There was reduction in range of motion with the third repetition up to 130 degrees because of pain.  

For both knees, the January 2010 VA examiner indicated that there was no reduction in range of motion against resistance or repetition.  The examiner also indicated that the Veteran underwent a right knee surgical procedure in November 2009 with a postoperative diagnosis of patellofemoral malalignment disorder.  The examiner could not identify the scars from the recent arthroscopic procedure on the right knee during the examination.  

In a November 2012 VA shin splints examination, the Veteran's right and left knee flexion was limited to 130 degrees with no objective evidence of painful motion.  Right and left knee extension was limited to 5 degrees with no objective evidence of painful motion.  There was no additional limitation of motion after repetitive testing.  Strength was normal and there was no medial-lateral instability in either knee.  There was no discussion regarding meniscal conditions. 
The Veteran was most recently afforded a VA knee examination in October 2015.  The examiner noted that the Veteran underwent a bilateral knee arthroscopy with patellar debridement and repair of the right meniscal tear in 2009 without long
term benefit.  He currently complained of constant bilateral, lateral patellar knee pain that was increased with going down stairs, driving and standing greater than 15 minutes.  He also noted bilateral popping and locking and left knee giving way.  Range of motion testing showed bilateral knee flexion to 130 degrees with pain and extension to 0 degrees.  There was no evidence of pain with weight bearing.  Repetitive use testing did not result in additional limitation of motion.  There was no ankylosis of either knee, recurrent subluxation, or instability.  The Veteran's knee scars were not noted to be painful or unstable and measured 1 cm by 0.5 cm.

Rating Analysis 

As noted above, in a February 2010 rating decision, the RO granted a "combined" 10 percent rating for "bilateral" knee patellofemoral syndrome with DJD from January 3, 2007 to January 15, 2009.  Beginning January 16, 2009 evaluations of 10 percent were assigned for each knee

Upon review of all the evidence of record, the Board finds that, for the rating period prior to January 16, 2009, a 10 percent rating is warranted for each of the Veteran's knees under Diagnostic Code 5003 because a rating for arthritis can be based on 
X-ray findings and painful motion under 38 C.F.R. § 4.59 and DC 5003.  See VAOPGCPREC 9-98 (1998).  Diagnostic Code 5003 provides for a rating of 10 percent for each major joint affected by limitation of motion.  The knee is a major joint.  Here, the Veteran has consistently reported that he has bilateral knee pain and limitation of motion.  Further, a VA clinician diagnosed the Veteran with degenerative joint disease of the knees based on x-ray testing in February 2008.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Accordingly, a 10 percent rating for each knee is warranted for the rating period prior to January 16, 2009.  As previously noted, the Veteran is already in receipt of a 10 percent rating for each knee for the period beginning January 16, 2009.

Regarding the left knee, the Board finds that a rating in excess of 10 percent is not warranted for the entire rating period on appeal (i.e., both prior to and after January 16, 2009).  The Board finds that, throughout the appeal period, even with such considerations of additional limitation of motion or function, (see DeLuca; 
38 C.F.R. §§ 4.40, 4.45, 4.59), the Veteran's left knee disability has been manifested by flexion limited to, at worst, 105 degrees and extension limited to, at worst, 5 degrees.  The Board finds that the evidence of record does not demonstrate additional disability as a result of weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.

Further, under Diagnostic Code 5260 the Veteran's left knee flexion was, at worst, 105 degrees in the January 2010 VA examination.  Therefore, the criteria for a higher disability rating under Diagnostic Code 5260 (limitation of flexion to 30 degrees for a 20 percent rating) have not been met or more nearly approximated. 
38 C.F.R. § 4.71a.

Diagnostic Code 5261 contemplates impairment of the knee manifested by limitation of extension.  In this case, the evidence shows that the Veteran had normal extension on most examinations and, at worst, 5 degrees of extension during the November 2012 VA examination.  Thus, even if pain is taken into account, there is no credible evidence of record demonstrating extension limited to 15 degrees or less which would warrant a 20 percent rating.  As the criteria for a 20 percent disability rating under Diagnostic Code 5261 (limitation of extension to 15 degrees) have not been met or more nearly approximated, the evidence does not support an increased rating in excess of 10 percent under Diagnostic Code 5261 for the left knee disability for any period.  38 C.F.R. § 4.71a.

The Board has also considered whether any other diagnostic code would allow for an increased rating in excess of 10 percent for the Veteran's left knee disability during the entire appeal period.  The Veteran was not noted to have instability of the left knee or recurrent subluxation; as such, Diagnostic Code 5257 does not apply.  Further, Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  Although the Veteran reported some episodes of pain of the left knee, the medical evidence revealed no showing of dislocation of the left knee meniscus in this case, therefore, this code does not apply. 

Diagnostic Code 5259 addresses removal of symptomatic semilunar cartilage, but there is no indication that the Veteran has undergone such a procedure on the left knee; thus, Diagnostic Code 5259 does not apply.  

Diagnostic Codes 5262 and 5263 do not apply, as there is no evidence of impairment of the tibia or fibula, and no evidence of genu recurvatum.  38 C.F.R. 
§ 4.71a.

Finally, in considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that Diagnostic Code 5256 does not apply, as there is no evidence of left knee ankylosis. 

For these reasons, the Board finds that the weight of the evidence is against the grant of a rating in excess of 10 percent for left knee disability for the entire rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

Regarding the right knee disability, the RO has already assigned a 10 percent rating for the rating period beginning January 16, 2009.  As discussed above, the Board has also determined that a 10 percent rating is warranted for the rating period prior to January 16, 2009 for the Veteran's right knee under Diagnostic Code 5003 on the basis of X-ray findings and painful motion under 38 C.F.R. § 4.59 and Diagnostic Code 5003.  See VAOPGCPREC 9-98 (1998).  

Further, the Board finds that, for the rating period prior to November 19, 2009, the Veteran's right knee disability also warrants a separate 20 percent rating under Diagnostic Code 5258 for dislocated semilunar cartilage resulting in frequent episodes of locking, pain, and effusion.  As noted above, an August 2009 MRI report showed that the Veteran had a tear of the posterior horn of the lateral meniscus in the right knee.  He underwent arthroscopic surgery for a partial lateral meniscectomy of the right knee on November 19, 2009.  As such, the Veteran had a torn meniscus prior to November 19, 2009.  Further, prior to his right knee meniscectomy, the Veteran consistently complained of right knee pain, locking, and popping.  See e.g., August 2009 private treatment record from Dr. J. G.  In an October 2009 private treatment record, there was also a trace of effusion in both knees.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a separate 20 percent rating for the Veteran's torn right knee meniscal condition is warranted under Diagnostic Coe 5259 for the rating period prior to November 19, 2009.  See VAOPGCPREC 23-97 (July 1997) and VAOPGCPREC 9- 98, (August, 1998) (holding that separate ratings may be assigned for arthritis of the knee with limited motion and instability of the knee and/or cartilage impairment with associated locking and effusion).  As these symptoms do not necessarily overlap with limitation of motion, a separate rating under DC 5258 does not violate the rule against pyramiding.  See 38 C.F.R. § 4.14.

The Board next finds that a higher rating in excess of 20 percent is not warranted for the Veteran's right knee disability for the rating period prior to November 19, 2009.  During the February 2008 VA examination, extension was normal and flexion of the right knee was to 140 degrees.  Therefore, the criteria for a higher disability rating under Diagnostic Code 5260 and 5261 (limitation of flexion and extension) have not been met or more nearly approximated.  38 C.F.R. § 4.71a.

The Board has also considered whether any other diagnostic code would allow for an increased rating in excess of 20 percent for the Veteran's right knee disability for the rating period prior to November 19, 2009.  Diagnostic Codes 5262 and 5263 do not apply, as there is no evidence of impairment of the tibia or fibula, and no evidence of genu recurvatum.  38 C.F.R. § 4.71a.  Similarly, the Board finds that Diagnostic Code 5256 does not apply, as there is no evidence of right knee ankylosis. 

The Veteran was also not found to have lateral instability or recurrent subluxation of the right knee.  Accordingly, a higher or separate rating under Diagnostic Code 5257 is not warranted. 

For these reasons, the Board finds that a 20 percent rating, but no higher, is warranted for the Veteran's right knee disability for the rating period prior to November 19, 2009.  

Regarding the rating period beginning November 19, 2009, the Veteran is already in receipt of a 10 percent rating for painful motion of the right knee.  

Upon review of all the evidence of record, the Board finds that, for the rating period beginning November 19, 2009, the Veteran's right disability warrants a separate 10 percent rating due to symptoms associated with his right meniscus condition.  As the Veteran has been shown to have meniscus repair in the right knee beginning November 19, 2009 (partial lateral meniscectomy), the Board has considered the applicability of Diagnostic Code 5259, which pertains to removal of the semilunar cartilage, or meniscus.  In this regard, the evidence shows that the Veteran's post-operative right knee is symptomatic.  In addition to pain and limitation of motion, he has consistently complained of popping, locking, and difficulty squatting and going up stairs.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a separate 10 percent for the right knee disability (post-meniscotomy) is warranted under Diagnostic Code 5259 for the rating period beginning November 19, 2009.  The Board notes that the 10 percent rating assigned for the right knee meniscal condition is a separate rating in addition to the currently assigned 10 percent evaluation for painful motion.

The Board further finds that higher or separate ratings for the Veteran's right knee disability is not warranted for the rating period beginning November 19, 2009.  Under Diagnostic Code 5259, a 10 percent rating is the maximum assignable under Diagnostic Code 5259 for post-operative cartilage removal.

Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  The evidence demonstrates that the Veteran underwent a meniscectomy on his right knee on November 19, 2009.  As the Veteran's right meniscus has been surgically repaired and is not dislocated as contemplated under Diagnostic Code 5258, this code does not apply. 

As noted above, the Veteran's arthritis, which includes consideration of painful motion (see Diagnostic Code 5003) is has already been granted a 10 percent rating by the AOJ.  The Veteran's limitation of motion in the right knee has not demonstrated limitation of flexion or extension to warrant higher ratings for the rating period beginning November 19, 2009.  Although the January 2010 VA examiner indicated that the Veteran had mild pain on flexion from 0-25 degrees, the Veteran was able to flex his knee to 140, albeit with pain.  Further, following VA examinations (in November 2012 and October 2015), show flexion in the right knee limited to, at worst, 130 degrees.  Accordingly, the Board finds that a higher rating under this code is not warranted. 

Moreover, a higher or separate ratings under Diagnostic Codes 5260 (limitation of flexion) and 5261 (limitation of extension) is not warranted for the Veteran's right knee for the rating period beginning November 19, 2009 as the Veteran's limitation of motion has been limited to, at worst, 5 degrees in extension.  See November 2012 VA examination report. 

In considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that Diagnostic Code 5256 does not apply, as there is no evidence of knee ankylosis of the right knee.  Diagnostic Code 5055 contemplates prosthetic replacement of the knee joint.  The evidence does not show that the Veteran has undergone a knee replacement, so Diagnostic Code 5055 is also inapplicable.  38 C.F.R. § 4.71a.

The Board has also considered whether a higher ratings are warranted based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, at 204-7.  During the VA examinations discussed above, the Veteran did not required assistive devices, including a cane and brace.  The Veteran has also reported that increased walking, standing, or squatting often started flare-ups of his knees.  Despite the Veteran's reports of increased symptoms during flare-ups, the VA examiners noted that the Veteran did not have additional limitation of motion of the right or left knee following repetitive use testing.

Further, the Board finds that separate or higher ratings are not warranted under Diagnostic Code 5257 for lateral instability of the right knee for the rating period beginning November 19, 2009.  The VA examinations discussed above noted that the Veteran had normal strength and no ligamental instability.  

The Board further finds that a separate compensable rating for the Veteran's knee scars is not warranted for the rating period beginning November 19, 2009.  The October 2015 VA examiner specifically noted that the Veteran's scars were not painful or unstable, and were less than 39 square centimeters.  As such, a separate compensable rating for the Veteran's scars is not warranted.

In sum, the Board finds that, for the rating period beginning November 19, 2009, a separate rating of 10 percent, but no higher, for the Veteran's right knee disability is warranted.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the right and left knee disabilities for any part of the rating period. In exceptional cases an extraschedular rating may be provided.  38 C.F.R. 
§ 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that all the symptomatology and impairment caused by the Veteran's bilateral knee disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The musculoskeletal schedular rating criteria, Diagnostic Codes 5256 through 5263, specifically provide for disability ratings of the knee and leg based on ankylosis, subluxation or lateral instability, cartilage dislocation or removal, limitation of flexion, limitation of extension, nonunion or malunion of the tibia and fibula, and genu recurvatum.  In this case, the Veteran's symptoms are part of the schedular rating criteria for knees and leg, Diagnostic Codes 5256 through 5263 (which also incorporate various orthopedic factors that limit motion or function of the lumbar spine, such as pain).  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Moreover, the Veteran's scars have not been found to be painful or unstable and have not been shown to cover an area of at least 39 square inches. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the right and left knee disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Further, a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes, however, that the Veteran indicated in an October 2015 VA psychiatric examination that he worked for the Post Office from 1987 to 2005 and had been working at VA for the past six years.  As such, because the Veteran is employed, the issue of TDIU is not raised in this case.


ORDER

For the rating period prior to January 16, 2009, a 10 percent rating for right knee DJD is granted.

For the rating period prior to January 16, 2009, a 10 percent rating for left knee DJD is granted.

For the rating period beginning January 16, 2009, a rating in excess of 10 percent rating for right knee DJD is denied.

For the rating period beginning January 16, 2009, a rating in excess of 10 percent rating for left knee DJD is denied.

For the rating period prior to November 19, 2009, a separate 20 percent rating for a torn right knee meniscal condition is granted. 

For the rating period beginning November 19, 2009, a separate 10 percent rating for symptomatic right knee meniscectomy is granted. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


